Name: 97/132/EC: Council Decision of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products
 Type: Decision
 Subject Matter: Asia and Oceania;  foodstuff;  agricultural activity;  European construction;  animal product
 Date Published: 1997-02-26

 Avis juridique important|31997D013297/132/EC: Council Decision of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products Official Journal L 057 , 26/02/1997 P. 0004 - 0004COUNCIL DECISION of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (97/132/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products provides an adequate means for putting into practice the provisions of the WTO Agreement on the Application of Sanitary and Phytosanitary Measures as regards animal health measures;Whereas the Agreement will contribute towards facilitating the trade between the European Community and New Zealand in live animals and animal products through the progressive recognition of the equivalence of sanitary measures, the acceptance of applying regionalization and the improvement of communication and cooperation;Whereas the Agreement should be approved on behalf of the Community,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products is hereby approved on behalf of the Community.The text of the Agreement and the Annexes thereto are attached to this Decision.Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community.Article 3The Commission, assisted by representatives of Member States' veterinary services, shall represent the Community in the Joint Management Committee referred to in Article 16 (1) of the Agreement.The Community position with regard to the issues to be treated by that Committee, as referred to in the last sentence of Article 16 (2) of the Agreement, shall be established by the Council acting by a qualified majority on a proposal from the Commission.Article 4As regards fresh meat and meat based products, guarantees equivalent to those laid down by Directive 72/462/EEC (1) shall be established pursuant to the procedure laid down in Article 29 of that Directive for the purposes of implementing the Agreement.Article 5This Decision shall be published in the Official Journal of the European Communities.This Decision shall take effect on the date of its publication.Done at Brussels, 17 December 1996.For the CouncilThe PresidentI. YATES(1) OJ No L 302, 31. 12. 1972, p. 28. Directive as last amended by Regulation (EEC) No 1601/92 (OJ No L 173, 27. 6. 1992, p. 13).